Case 1:19-cv-01637-CFC-SRF Document 46 Filed 03/09/20 Page 1 of 4 PageID #: 605




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

SK INNOVATION CO., LTD,

               Plaintiff,

        v.                                           C.A. No. 19-1637-CFC-SRF

                                                     JURY TRIAL DEMANDED
LG CHEM, LTD., LG CHEM MICHIGAN
INC., AND LG ELECTRONICS INC.

               Defendants.

LG CHEM, LTD. AND LG CHEM
MICHIGAN INC.,

               Counterclaim Plaintiffs,

        v.

SK INNOVATION CO., LTD.,

               Counterclaim Defendant.

                MOTION AND ORDER FOR ADMISSION PRO HAC VICE

        Pursuant to Local Rule 83.5 and the attached certifications, counsel moves the admission

 pro hac vice of Taylor Caldwell and Jack R. Wilson to represent LG Chem, Ltd. LG Chem

 Michigan Inc., and LG Electronics Inc. in this matter.

 Dated: March 9, 2020                         FISH & RICHARDSON P.C.

                                              By: /s/ Robert M. Oakes
                                                  Robert M. Oakes (#5217)
                                                  Ronald P. Golden III (#6254)
                                                  222 Delaware Avenue, 17th Floor
                                                  P.O. Box 1114
                                                  Wilmington, DE 19899
                                                  Telephone: (302) 652-5070
                                                  oakes@fr.com
                                                  golden@fr.com

                                              Attorneys for Defendants LG Chem, Ltd., LG Chem
                                              Michigan, and LG Electronics Inc.
Case 1:19-cv-01637-CFC-SRF Document 46 Filed 03/09/20 Page 2 of 4 PageID #: 606




                               ORDER GRANTING MOTION

         IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice of Taylor

 Caldwell and Jack R. Wilson is granted.



 Date:
                                                       United States District Judge




                                             2
Case 1:19-cv-01637-CFC-SRF Document 46 Filed 03/09/20 Page 3 of 4 PageID #: 607
Case 1:19-cv-01637-CFC-SRF Document 46 Filed 03/09/20 Page 4 of 4 PageID #: 608
